           Case 2:20-cv-01205-JAD-NJK Document 82 Filed 12/16/20 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     AMERICAN PREPARATORY SCHOOLS,
 7   INC.,                                                 Case No.: 2:20-cv-01205-JAD-NJK
 8          Plaintiff,                                                   ORDER
 9   v.                                                            [Docket Nos. 79, 81]
10   NEVADA CHARTER ACADEMIES, et al.,
11          Defendants.
12         Pending before the Court is Plaintiff’s motion for leave to submit a third amended
13 complaint. Docket No. 79. Also pending before the Court is the parties’ stipulation to grant
14 Plaintiff’s motion to file a third amended complaint and to extend the time for Defendants’
15 responsive filings. Docket No. 81.
16         For good cause shown, the Court GRANTS the parties’ stipulation. Docket No. 81.
17 Plaintiff must file its third amended complaint no later than December 18, 2020, and promptly
18 serve it. Defendants shall file their responses to Plaintiff’s third amended complaint no later than
19 January 15, 2021. Plaintiff’s motion for leave to submit a third amended complaint is hereby
20 DENIED as moot. Docket No. 79.
21         IT IS SO ORDERED.
22         Dated: December 16, 2020
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
